United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10360
                          Summary Calendar


                            JOSE GARCIA,

                                              Petitioner-Appellant,

                               versus

               L. E. FLEMING, Warden, FMC-Fort Worth,

                                              Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:03-CV-00173-Y
                      --------------------

Before DUHÉ, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:1

     Jose Garcia, federal prisoner No. 35533-054, appeals the

dismissal of his 28 U.S.C. § 2241 petition.    In 1995, Garcia was

convicted of conspiracy and controlled substance offenses in the

United States District Court for the Southern District of New York,

and he is currently incarcerated in the Northern District of Texas.

Garcia has unsuccessfully challenged his sentence under 28 U.S.C.

§ 2255.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Garcia argues that he is actually innocent of conspiracy to

import cocaine because the jury acquitted all of his codefendants

of that charge.       Because Garcia’s argument alleges errors at his

trial,    it   must   be   construed    as    a   §   2255   motion   unless   he

establishes that his claims fall under the savings clause of

§ 2255.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).             Garcia

has not attempted to make that showing.                  See Wesson v. U.S.

Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002), cert.

denied, 123 S. Ct. 1374 (2003).              As claims arising under § 2255

must be heard in the sentencing court, the District Court for the

Northern District of Texas lacked jurisdiction to construe Garcia’s

pleadings as a § 2255 motion.          See § 2255.

     AFFIRMED.




                                       2